328 F.2d 314
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.Thomas J. AYCOCK, Jr., an individual, d/b/a Vita Foods, Respondent.
No. 20653.
United States Court of Appeals Fifth Circuit.
February 28, 1964.

Petition for Enforcement of an Order of the National Labor Relations Board.
Marcel Mallet-Prevost, Asst. Gen. Counsel, Dominick L. Manoli, Assoc. Gen. Counsel, Janet A. Kohn, Atty., Washington, D. C., Arnold Ordman, Gen. Counsel, Allison W. Brown, Jr., Peter M. Giesey, Attys., National Labor Relations Bd., for petitioner.
Robert E. Sheridan, Jacksonville, Fla., Hamilton & Bowden, Jacksonville, Fla., for respondent.
Before TUTTLE, Chief Judge, and PHILLIPS* and JONES, Circuit Judges.
PER CURIAM:


1
This Petition by the Board to have its Order enforced presents only factual issues. We find that there was sufficient evidence on the record as a whole to sustain the Board's findings that the Respondent violated Sections 8(a)4, 8(a)3, and 8(a) 1 of the Act.


2
It is therefore ordered that the Board's Order be enforced.



Notes:


*
 Of the Tenth Circuit, sitting by designation